Exhibit 10.1

 

Loan Number: 1015297

 

[g245741ks01i001.gif]

EXECUTION VERSION

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of December 4, 2015

 

 

by and among

 

 

CWI OP, LP,

 

 

as Borrower,

 

 

CAREY WATERMARK INVESTORS INCORPORATED,

 

 

as REIT Guarantor,

 

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 


 

TABLE OF CONTENTS

 

Article I. Definitions

1  

 

 

Section 1.1. Definitions

1  

Section 1.2. General; References to Central Time

24

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

25

 

 

Article II. Credit Facility

25

 

 

Section 2.1. Revolving Loans

25

Section 2.2. Letters of Credit

26

Section 2.3. Swingline Loans

31

Section 2.4. Rates and Payment of Interest on Loans

33

Section 2.5. Number of Interest Periods

34

Section 2.6. Repayment of Loans

34

Section 2.7. Prepayments

34

Section 2.8. Continuation

35

Section 2.9. Conversion

35

Section 2.10. Notes

36

Section 2.11. Voluntary Reductions of the Revolving Commitments

36

Section 2.12. Extension of Termination Date

37

Section 2.13. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

37

Section 2.14. Amount Limitations

37

Section 2.15. Increase in Revolving Commitments

38

Section 2.16. Funds Transfer Disbursements

39

 

 

Article III. Payments, Fees and Other General Provisions

39

 

 

Section 3.1. Payments

39

Section 3.2. Pro Rata Treatment

40

Section 3.3. Sharing of Payments, Etc.

40

Section 3.4. Several Obligations

41

Section 3.5. Fees

41

Section 3.6. Computations

42

Section 3.7. Usury

42

Section 3.8. Statements of Account

42

Section 3.9. Defaulting Lenders

42

Section 3.10. Taxes

46

 

 

Article IV. Yield Protection, Etc.

50

 

 

Section 4.1. Additional Costs; Capital Adequacy

50

Section 4.2. Suspension of LIBOR Loans

51

Section 4.3. Illegality

52

Section 4.4. Compensation

52

Section 4.5. Treatment of Affected Loans

53

Section 4.6. Affected Lenders

53

Section 4.7. Change of Lending Office

54

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

54

 

 

Article V. Conditions Precedent

54

 

 

Section 5.1. Initial Conditions Precedent

54

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

56

 

- i -


 

Article VI. Representations and Warranties

57

 

 

Section 6.1. Representations and Warranties

57

Section 6.2. Survival of Representations and Warranties, Etc.

63

 

 

Article VII. Affirmative Covenants

63

 

 

Section 7.1. Preservation of Existence and Similar Matters

63

Section 7.2. Compliance with Applicable Law

63

Section 7.3. Maintenance of Property

64

Section 7.4. Conduct of Business

64

Section 7.5. Insurance

64

Section 7.6. Payment of Taxes and Claims

64

Section 7.7. Books and Records; Inspections

64

Section 7.8. Use of Proceeds

65

Section 7.9. Environmental Matters

65

Section 7.10. Further Assurances

65

Section 7.11. Material Contracts

65

Section 7.12. REIT Status

65

Section 7.13. Guarantors

66

Section 7.14. Post-Closing Matters

66

 

 

Article VIII. Information

66

 

 

Section 8.1. Quarterly Financial Statements

66

Section 8.2. Year-End Statements

66

Section 8.3. Compliance Certificate

67

Section 8.4. Other Information

67

Section 8.5. Electronic Delivery of Certain Information

69

Section 8.6. Public/Private Information

70

Section 8.7. USA Patriot Act Notice; Compliance

70

 

 

Article IX. Negative Covenants

70

 

 

Section 9.1. Financial Covenants

70

Section 9.2. Unsecured Indebtedness

71

Section 9.3. Investments

71

Section 9.4. Dividends and Other Restricted Payments

72

Section 9.5. Negative Pledge on Equity Interests

72

Section 9.6. Restrictions on Intercompany Transfers

73

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

73

Section 9.8. Plans

75

Section 9.9. Fiscal Year

75

Section 9.10. Modifications of Organizational Documents and Material Contracts

75

Section 9.11. Transactions with Affiliates

76

 

 

Article X. Default

76

 

 

Section 10.1. Events of Default

76

Section 10.2. Remedies Upon Event of Default

79

Section 10.3. Remedies Upon Default

81

Section 10.4. Marshaling; Payments Set Aside

81

Section 10.5. Allocation of Proceeds

81

Section 10.6. Letter of Credit Collateral Account

82

 

- ii -


 

Section 10.7. Rescission of Acceleration by Requisite Lenders

83

Section 10.8. Performance by Administrative Agent

83

Section 10.9. Rights Cumulative

84

 

 

Article XI. The Administrative Agent

84

 

 

Section 11.1. Appointment and Authorization

84

Section 11.2. Administrative Agent as Lender

85

Section 11.3. Approvals of Lenders

86

Section 11.4. Notice of Events of Default

86

Section 11.5. Administrative Agent’s Reliance

86

Section 11.6. Indemnification of Administrative Agent

87

Section 11.7. Lender Credit Decision, Etc.

88

Section 11.8. Successor Administrative Agent

88

Section 11.9. Titled Agents

89

 

 

Article XII. Miscellaneous

90

 

 

Section 12.1. Notices

90

Section 12.2. Expenses

91

Section 12.3. Setoff

92

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

93

Section 12.5. Successors and Assigns

94

Section 12.6. Amendments and Waivers

98

Section 12.7. Nonliability of Administrative Agent and Lenders

100

Section 12.8. Confidentiality

100

Section 12.9. Indemnification

101

Section 12.10. Termination; Survival

102

Section 12.11. Severability of Provisions

102

Section 12.12. GOVERNING LAW

102

Section 12.13. Counterparts

102

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries

103

Section 12.15. Independence of Covenants

103

Section 12.16. Limitation of Liability

103

Section 12.17. Entire Agreement

103

Section 12.18. Construction

103

Section 12.19. Headings

104

 

- iii -


 

SCHEDULE I

 

Commitments

SCHEDULE 1.1.

 

List of Loan Parties

SCHEDULE 6.1.(b)

 

Ownership Structure

SCHEDULE 6.1.(f)

 

Properties

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

 

Material Contracts

SCHEDULE 6.1.(i)

 

Litigation

SCHEDULE 6.1.(s)

 

Affiliate Transactions

SCHEDULE 9.5

 

Negative Pledge on Equity Interests

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Disbursement Instruction Agreement

EXHIBIT C

 

Form of Guaranty

EXHIBIT D

 

Form of Notice of Borrowing

EXHIBIT E

 

Form of Notice of Continuation

EXHIBIT F

 

Form of Notice of Conversion

EXHIBIT G

 

Form of Notice of Swingline Borrowing

EXHIBIT H

 

Form of Revolving Note

EXHIBIT I

 

Form of Swingline Note

EXHIBITS J

 

Forms of U.S. Tax Compliance Certificates

EXHIBIT K

 

Form of Compliance Certificate

 

- iv -


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of December 4, 2015 by and
among CWI OP, LP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), CAREY WATERMARK INVESTORS INCORPORATED, a corporation
formed under the laws of the State of Maryland (“REIT Guarantor”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

 

WHEREAS, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders desire to make available to the Borrower a revolving credit facility
in the initial amount of $50,000,000, which will include a $5,000,000 letter of
credit subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the REIT
Guarantor and its Subsidiaries determined on a consolidated basis for such
period, minus (b) FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months most recently
ended), Net Operating Income for such Property for such period minus, without
duplication, FF&E Reserves for such Property for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement Date” means the date as of which this Agreement is dated.

 


 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means, with respect to LIBOR Loans, 2.75% and, with respect
to Base Rate Loans, 1.75%.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent and, if the Borrower’s consent to the assignment is
required by Section 12.5., the Borrower.

 

“Authorized Officer” means with respect to any Loan Party or any Subsidiary of a
Loan Party, the chief executive officer, the chief financial officer, chief
operating officer, treasurer, assistant treasurer and controller of such Loan
Party or such Subsidiary.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%. 
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Partnership Agreement” means the Agreement of Limited Partnership of
the Borrower, dated September 15, 2010, as amended, restated or otherwise
modified to the extent not prohibited hereunder.

 

- 2 -


 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday or legal holiday) on
which banks in San Francisco, California and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

“Capitalization Rate” means (a) 7.25% with respect to (i) Properties identified
as (A) the Ritz Carlton Philadelphia, (B) the Ritz Carlton Key Biscayne, (C) the
Ritz Carlton Fort Lauderdale, (D) the Fairmont Sonoma Mission Inn & Spa and
(E) the Hawks Cay Resort and (ii) Properties located in the central business
districts of New York City, Washington D.C., Chicago, Boston, San Francisco and
Los Angeles as confirmed by the Administrative Agent and (b) 8.00% with respect
to all other Properties.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Capitalized Value” means for each Property owned by the REIT Guarantor or any
of its Subsidiaries, the quotient of (a) the aggregate Adjusted NOI for such
Property for the entire period of four consecutive fiscal quarters most recently
ended divided by (b) the Capitalization Rate of such Property.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

- 3 -


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

 

“Customary Unsecured Indebtedness” means each of the following: 
(a) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations incurred in connection with
acquisitions and dispositions of assets; (b) Indebtedness arising in respect of
treasury management services, including without limitation overdrafts, and
otherwise incurred in connection with ordinary course cash management
arrangements; (c) Indebtedness in respect of obligations owing under any supply,
license or similar arrangement entered into in the ordinary course of business
and any Guarantee in respect thereof; and (d) Indebtedness in respect of
unsecured Derivatives Contracts entered into in the ordinary course of business
and not for speculative purposes.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in

 

- 4 -


 

such writing) has not been satisfied, or (ii) pay to the Administrative Agent,
the Issuing Bank, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within 2 Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, the Issuing Bank
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and

 

- 5 -


 

amortization and other non-cash charges; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or nonrecurring items, including without
limitation, gains and losses from the sale of operating Properties and other
gains or losses on asset sales not otherwise included in extraordinary gains or
losses or other nonrecurring charges; plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates minus (c) the amount of Restricted
Payments made in cash pursuant to Section 9.4.(d) during such period.  EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805.  For purposes of this definition, nonrecurring items shall be deemed to
include (x) gains and losses on early extinguishment of Indebtedness, (y) 
severance and other restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.5.(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any

 

- 6 -


 

security constituting Indebtedness that is convertible or exchangeable, or is
being converted or exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) under Section 4042 of ERISA, the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a Multiemployer
Plan is insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i)  the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien in favor
of the PBGC under Title IV of ERISA; or (j) a Plan is in “at risk” status
(within the meaning of Section 430 of the Internal Revenue Code or Section 303
of ERISA).

 

“ERISA Group” means the REIT Guarantor, the Borrower, any Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
REIT Guarantor, the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means (a) any Subsidiary (i) formed to hold or holding
title to assets that are or are to become collateral for any Secured
Indebtedness of such Subsidiary, or any Secured Indebtedness to be incurred by
such Subsidiary in order to purchase title to such asset and (ii) that is or
will be prohibited from Guarantying the Indebtedness of any other Person
pursuant to (A) any document, instrument or agreement evidencing such Secured
Indebtedness or (B) a provision of such Subsidiary’s organizational documents
which provision was or will be included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
(b) any Subsidiary that solely owns Equity Interests of one or more Subsidiaries
that meet the conditions of clause (a) of this definition.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or

 

- 7 -


 

order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the Guarantee of such Loan Party or the grant of such Lien
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Loan Party, including under any applicable
provision of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.2.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction. 
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Borrower (or an authorized committee thereof)
acting in good faith conclusively evidenced by a board resolution thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $10,000,000, such determination may be made by a Responsible Officer
of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between a non-U.S. jurisdiction and the
United States with respect to the foregoing and any law or regulation (or
official interpretation thereof) adopted pursuant to any such intergovernmental
agreement.

 

- 8 -


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of October 5, 2015, by and
between the REIT Guarantor, the Borrower and the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letter or under any other Loan Document.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any property management agreement or
franchise agreement applicable to such Property for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
REIT Guarantor and its Subsidiaries and the applicable Ownership Share of all
Properties of all Unconsolidated Affiliates of the REIT Guarantor.

 

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period.  A Person’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included when determining the Fixed Charges of such Person.

 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness to
the extent that such Person has not entered into an interest rate swap
agreement, interest rate “cap” or “collar” agreement or other similar
Derivatives Contract with a Person not an Affiliate of such Person and which, as
of the date of determination, effectively limits such interest rate exposure in
respect of such Indebtedness to a fixed rate less than or equal to 6.0%per
annum.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 

- 9 -


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to the REIT Guarantor and its
Subsidiaries and for a given period, net income (loss) for such period
determined on a consolidated basis in accordance with GAAP, adjusted for
(a) gains (losses) from sales of properties, (b) impairment charges on real
estate, (c) depreciation and amortization of real property, (d) proportionate
share of adjustments for partially-owned entities, (e) acquisition fees and
expenses, (f) accretion of discounts and amortization of premiums on debt
instruments, (g) payments under the hypothetical liquidation model where such
payments reduce the REIT Guarantor and its Subsidiaries’ equity in earnings of
equity method investments in real estate, where applicable, (h) nonrecurring
impairments of real estate-related investments, (i) mark-to-market adjustments
included in net income (loss), (j) nonrecurring gains or losses included in net
income from the extinguishment or sale of debt, hedges, derivatives or
securities holdings where trading of such holdings is not a fundamental
attribute of the business plan, (k) unrealized gains or losses resulting from
consolidation from, or deconsolidation to, equity accounting, and (l) other
adjustments approved by the Administrative Agent in its discretion after receipt
by the Administrative Agent of a certificate of a Responsible Officer of the
REIT Guarantor containing evidence and calculations thereof in reasonable detail
satisfactory to the Administrative Agent, all after adjustment for
Unconsolidated Affiliates.  Adjustments for Unconsolidated Affiliates will be
calculated to reflect funds from operations on the same basis.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement.

 

“Guarantor” means the REIT Guarantor and each Wholly Owned Subsidiary of the
REIT Guarantor that is party to the Guaranty as a “Guarantor” (in each case,
unless released by the Administrative Agent in accordance with the terms hereof
or thereof).

 

- 10 -


 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13. and substantially in
the form of Exhibit C.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business no more than 90 days past due) and all accrued expenses; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered (excluding, in each case,
trade debt incurred in the ordinary course of business no more than 90 days past
due); (c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) net
obligations under any Derivatives Contract not entered into as a hedge against
interest rate risk in respect of existing Indebtedness, in an amount equal to
the Derivatives Termination Value thereof at such time (but in no event less
than zero); (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); and (i) all
Indebtedness of

 

- 11 -


 

another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation
(valued, in the case of any such Indebtedness as to which recourse for the
payment thereof is expressly limited to the property or assets on which such
Lien is granted, at the lesser of (i) the stated or determinable amount of the
Indebtedness that is so secured or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof and (ii) the Fair Market
Value of such property or asset).  Indebtedness of a Person shall include
Indebtedness of any other Person to the extent such Indebtedness is recourse to
such first Person.  All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.  A
Person’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included in when determining the Interest Expense of such
Person.

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period for a Revolving Loan would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment.  Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment

 

- 12 -


 

shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“Issuing Bank” means, collectively, Wells Fargo in its capacity as an issuer of
Letters of Credit pursuant to Section 2.2. and each other Lender that becomes an
Issuing Bank pursuant to Section 2.2.(a).

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider
or Specified Cash Management Bank.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, the Specified Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 11.5., any other holder from time to time of
any of any Obligations and, in each case, their respective successors and
permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, (i) a Lender
(other than the Lender then acting as Issuing Bank) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.2. in the related Letter of Credit, and the Lender then acting
as the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders (other than the Lender then
acting as the Issuing Bank) of their participation interests under such
Section and (ii) if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices for letters

 

- 13 -


 

of credit, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate of reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

- 14 -


 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other agreement or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract and
any Specified Cash Management Agreement).

 

“Loan Party” means each of the Borrower, each other Person who Guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.  The Borrower and the REIT Guarantor are the only
Loan Parties as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Termination Date; provided, however, that (i) an Equity
Interest in any Person that would not constitute Mandatorily Redeemable Stock
but for the terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale” or a “change of control” shall not constitute Mandatorily
Redeemable Stock if any such requirement becomes operative only after repayment
in full of all Loans and all other Obligations that are accrued and payable, the
cancellation, expiration or Cash Collateralization of Letters of Credit and the
termination of the Commitments and (ii) if an Equity Interest in any Person is
issued pursuant to any plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof) or any of its Subsidiaries or by any such
plan to such employees such Equity Interest shall not constitute Mandatorily
Redeemable Stock solely because it may be required to be repurchased by REIT
Guarantor or any of its Subsidiaries.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents or (d) the rights and remedies of the Lenders, the Issuing Bank and
the Administrative Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Specified Derivatives Contracts and Specified Cash Management
Agreements), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the following (without duplication and determined on a consistent basis with
prior periods): (a) gross

 

- 15 -


 

revenues received in the ordinary course from such Property (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent), minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to, property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to 3.0% of the gross revenues for such
Property for such period.

 

“Net Proceeds” means with respect to an Equity Issuance or an incurrence of
Indebtedness (including a refinancing of existing Indebtedness) by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of (a) investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance or
incurrence of Indebtedness (in each case, paid to non-Affiliates) and (b) in the
case of a refinancing of existing Indebtedness, any repayments by such Person of
the Indebtedness being refinanced (other than Indebtedness under any of the Loan
Documents).

 

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all or all affected Lenders
in accordance with the terms of Section 12.6. and (b) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

- 16 -


 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts or Specified Cash Management Agreements.

 

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; and (d) obligations of such Person under any
other transaction which is the functional equivalent of, or takes the place of,
a borrowing but which does not constitute a liability on the balance sheet of
such Person.

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

- 17 -


 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 7.6.,
(b) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 7.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (e) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; and (f) Liens in favor of the Administrative Agent
for its benefit and the benefit of the other Lender Parties.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the REIT Guarantor, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

- 18 -


 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means a parcel (or group of related parcels) owned or leased (in
whole or in part) by the REIT Guarantor, the Borrower, any Subsidiary or any
Unconsolidated Affiliate.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

- 19 -


 

“REIT Guarantor” has the meaning set forth in the introductory paragraph hereof
and shall include the REIT Guarantor’s successors and permitted assigns.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding more than
50% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.  For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Responsible Officer” means with respect to the REIT Guarantor or any
Subsidiary, the chief executive officer, chief financial officer and treasurer
of the REIT Guarantor or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the REIT Guarantor, the Borrower
or any of their Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of the Borrower or any of its Subsidiaries now or
hereafter outstanding; (c) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Indebtedness
for money borrowed of the Borrower or any of its Subsidiaries that is
subordinated in right of payment and otherwise to the Loans and the other
Guaranteed Obligations; and (d) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.2.(i),
and to participate in Swingline Loans pursuant to Section 2.3.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.15., as the same may be reduced from time to time
pursuant to Section 2.11. or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.15.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment

 

- 20 -


 

shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned County or (d) any Person Controlled by any Person or
agency described in any of the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and shall
include (without duplication) such Person’s Ownership Share of the Secured
Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Cash Management Agreement” means any Cash Management Agreement that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Cash

 

- 21 -


 

Management Bank, and which was not prohibited by any of the Loan Documents when
made or entered into.

 

“Specified Cash Management Bank” means any Person that (a) at the time it enters
into a Cash Management Agreement with a Loan Party, is a Lender or an Affiliate
of a Lender or (b) at the time it (or its Affiliate) becomes a Lender (including
on the Effective Date), is a party to a Cash Management Agreement with a Loan
Party, in each case in its capacity as a party to such Cash Management
Agreement.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.  As of the
Effective Date, there is no Swingline Commitment hereunder.

 

“Swingline Lender” means Wells Fargo, together with its respective successors
and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is 10 Business Days prior to the
Termination Date.

 

- 22 -


 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) to the extent included
when determining stockholders’ equity of the REIT Guarantor and its
Subsidiaries, (i) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) the aggregate
of all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means December 4, 2017, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Titled Agent” has the meaning given that term in Section 11.9.

 

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the REIT Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a) cash and Cash Equivalents; plus (b) the sum of the aggregate Capitalized
Value of all Properties owned by the REIT Guarantor or any of its Subsidiaries
for the entire period of four consecutive fiscal quarters most recently ended;
plus (c) the purchase price (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements and less any acquisition, brokerage or advisor fees) of Properties
acquired by the Borrower or any of its Subsidiaries during the period of four
consecutive fiscal quarters most recently ended, increased by the amount of cash
expenses for improvements, renovations and capital expenditures to such
Properties permitted to be capitalized in accordance with GAAP.  The REIT
Guarantor’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the REIT Guarantor or a
Subsidiary.

 

“Total Indebtedness” means, as of a given date and without duplication, the sum
(without duplication) of all of the following of the REIT Guarantor and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) all Indebtedness of such Person and its Subsidiaries
and (b) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person

 

- 23 -


 

on an equity basis of accounting and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“WP Carey” has the meaning assigned to such term in Section 6.1.(s).

 

“WP Carey Credit Facility” has the meaning assigned to such term in
Section 6.1.(s).

 

Section 1.2.  General; References to Central Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 12.6.); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly

 

- 24 -


 

provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Except as expressly provided otherwise in any Loan Document,
(i) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time and (ii) any reference to any Person shall be
construed to include such Person’s permitted successors and permitted assigns. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the REIT Guarantor or a Subsidiary of such Subsidiary and a
reference to an “Affiliate” means an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the REIT Guarantor or the Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of the REIT Guarantor or the Borrower, as applicable, of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included and (b) the REIT Guarantor’s Ownership Share of the Borrower shall be
deemed to be 100.0%.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                               Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.14., each Lender severally and not jointly agrees to make Revolving
Loans to the Borrower during the period from and including the Effective Date to
but excluding the Termination Date, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, such Lender’s Revolving Commitment. 
Each borrowing of Loans shall be in an aggregate minimum amount of $2,000,000
and integral multiples of $1,000,000 in excess thereof.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.14., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

(b)                              Requests for Revolving Loans. Not later than
11:00 a.m. Central time at least 1 Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 11:00
a.m. Central time at least 3 Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans.  Each Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR

 

- 25 -


 

Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.

 

(c)                               Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Lender of the proposed borrowing. 
Each Lender shall deposit an amount equal to the Revolving Loan to be made by
such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 11:00 a.m. Central time on
the date of such proposed Revolving Loans.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.

 

(d)                              Assumptions Regarding Funding by Lenders.  With
respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Revolving Loan to be made
by such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

Section 2.2.  Letters of Credit.

 

(a)                               Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.14., the
Issuing Bank, on behalf of the Lenders, agrees to issue for the account of the
Borrower during the period from and including the Effective Date to, but
excluding, the date 20 days prior to the Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $5,000,000 as such amount may
be reduced from time to time in accordance with Section 2.11. (the “L/C
Commitment Amount”).  In connection with any increase in the aggregate amount of
the Revolving Commitments pursuant to Section 2.15. or any assignment to a new
Lender hereunder, any Lender becoming a party hereto shall automatically be
deemed to be an Issuing Bank hereunder and shall share ratably in the L/C
Commitment Amount with the existing Issuing Bank(s); provided, that an Issuing
Bank shall not be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate Stated Amount of outstanding Letters of
Credit issued by such Issuing Bank would exceed the lesser of

 

- 26 -


 

(i) the L/C Commitment Amount divided by the number of Issuing Banks hereunder
and (ii) the Commitment of such Issuing Bank in its capacity as a Lender.

 

(b)                              Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no event may
(i) the expiration date of any Letter of Credit extend beyond the date that is
10 Business Days prior to the Termination Date, or (ii) any Letter of Credit
have a duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the current expiration date of
such Letter of Credit beyond the earlier of (x) the date that is 10 Business
Days prior to the Termination Date and (y) the date one year after the current
expiration date.  Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Termination Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the Issuing Bank and the
Lenders no later than 10 Business Days prior to the Termination Date, Cash
Collateral for such Extended Letter of Credit for deposit into the Letter of
Credit Collateral Account in an amount equal to the Stated Amount of such
Extended Letter of Credit; provided, that the obligations of the Borrower under
this Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 10 
Business Days prior to the Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Lenders in accordance with the immediately
following subsections (i) and (j), with the proceeds being utilized to provide
Cash Collateral for such Extended Letter of Credit.  The initial Stated Amount
of each Letter of Credit shall be at least $2,000,000 (or such lesser amount as
may be acceptable to the Issuing Bank, the Administrative Agent and the
Borrower).

 

(c)                               Requests for Issuance of Letters of Credit. 
The Borrower shall give the Issuing Bank and the Administrative Agent written
notice at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) initial Stated
Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2., the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date 5 Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection.  The Issuing Bank shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank or any Lender to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof.  To the
extent any term of a Letter of Credit Document (excluding any certificate or
other document presented by a beneficiary in connection with a drawing under
such Letter

 

- 27 -


 

of Credit) is inconsistent with a term of any Loan Document, the term of such
Loan Document shall control.  The Borrower shall examine the copy of any Letter
of Credit or any amendment to a Letter of Credit that is delivered to it by the
Issuing Bank and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will promptly (but in any
event, within 5 Business Days after the later of (x) receipt by the beneficiary
of such Letter of Credit of the original of, or amendment to, such Letter of
Credit, as applicable and (y) receipt by the Borrower of a copy of such Letter
of Credit or amendment, as applicable) notify the Issuing Bank.  The Borrower
shall be conclusively deemed to have waived any such claim against the Issuing
Bank and its correspondents unless such notice is given as aforesaid.

 

(d)                              Reimbursement Obligations.  Upon receipt by the
Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit and the Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
the Issuing Bank shall promptly notify the Borrower and the Administrative Agent
of the amount to be paid by the Issuing Bank as a result of such demand and the
date on which payment is to be made by the Issuing Bank to such beneficiary in
respect of such demand; provided, however, that the Issuing Bank’s failure to
give, or delay in giving, such notice shall not discharge the Borrower in any
respect from the applicable Reimbursement Obligation.  The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Issuing Bank for the amount of each demand for payment under such Letter of
Credit at or prior to the date on which payment is to be made by the Issuing
Bank to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind; provided, however, if the Issuing Bank does not
notify the Borrower of the amount to be paid prior to 11:00 a.m. on the date on
which payment is to be made, then the Borrower may make such payment no later
than 11:00 a.m. on the first Business Day following the date such notice is
received.  Upon receipt by the Issuing Bank of any payment in respect of any
Reimbursement Obligation, the Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

 

(e)                               Manner of Reimbursement.  Upon its receipt of
a notice referred to in the immediately preceding subsection (d), the Borrower
shall advise the Administrative Agent and the Issuing Bank whether or not the
Borrower intends to borrow hereunder to finance its obligation to reimburse the
Issuing Bank for the amount of the related demand for payment and, if it does,
the Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply.  The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

(f)                                Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by the Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

 

- 28 -


 

(g)                               Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Bank shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Bank, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, the Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Bank’s or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Issuing Bank, the Administrative Agent, any Lender or
any other Person; (E) any demand, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant

 

- 29 -


 

to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
the Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.

 

(h)                              Amendments, Etc.  The issuance by the Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the Issuing Bank), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and the Lenders, if any,
required by Section 12.6. shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
fees, if any, payable under the last sentence of Section 3.5.(c).

 

(i)                                  Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by the Issuing Bank of any Letter of
Credit each Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of the Issuing Bank
with respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of the Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Lender to the Administrative Agent for the account of the Issuing
Bank in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Issuing Bank by the Borrower in respect of
such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Bank pursuant to the second and the last
sentences of Section 3.5.(c)).

 

(j)                                  Payment Obligation of Lenders.  Each Lender
severally agrees to pay to the Administrative Agent, for the account of the
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by the
Issuing Bank under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d).  If the notice referenced in the second sentence of
Section 2.2.(e) is received by a Lender not later than 11:00 a.m. Central time,
then such Lender shall make such payment available to the Administrative Agent
not later than 2:00 p.m. Central time on the date of demand therefor; otherwise,
such payment shall be made available to the Administrative Agent not later than
1:00 p.m. Central time on the next succeeding Business Day.  Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever,

 

- 30 -


 

including without limitation, (i) the failure of any other Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)        Information to Lenders.  Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
which shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time.  Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding.  Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder.  The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).

 

(l)         Extended Letters of Credit.  Each Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.3.  Swingline Loans.

 

(a)        Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, the lesser (such lesser
amount being referred to as the “Swingline Availability”) of (i) $0, as such
amount may be reduced from time to time in accordance with the terms hereof and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Lender minus the aggregate outstanding principal amount of Revolving Loans of
the Swingline Lender in its capacity as a Lender.  If at any time the aggregate
principal amount of the Swingline Loans outstanding at such time exceeds the
Swingline Availability at such time, the Borrower shall immediately pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.  The borrowing of a
Swingline Loan shall not constitute usage of any Lender’s Revolving Commitment
for purposes of calculation of the fee payable under Section 3.5.(b).

 

(b)        Procedure for Borrowing Swingline Loans.  The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 1:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

 

- 31 -


 

(c)        Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans or at such other rate or rates as the Borrower and the
Swingline Lender may agree from time to time in writing.  Interest on Swingline
Loans is solely for the account of the Swingline Lender (except to the extent a
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)        Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $1,000,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 12:00 noon Central time on the day prior to
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)        Repayment and Participations of Swingline Loans.  The Borrower agrees
to repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan.  Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan.  The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection.  The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time at least one Business Day prior to
the proposed date of such borrowing.  Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing.  Not later than 11:00 a.m. Central time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender. 
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan. 
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Revolving Commitment Percentage of such Swingline Loan,
by directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without

 

- 32 -


 

limitation, any of the Defaults or Events of Default described in Sections
10.1. (e) or (f)), or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

(a)        Rates.  The Borrower promises to pay to the Administrative Agent for
the account of each Lender interest on the unpaid principal amount of each Loan
made by such Lender for the period from and including the date of the making of
such Loan to but excluding the date such Loan shall be paid in full, at the
following per annum rates:

 

(i)         during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

 

(ii)        during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

 

Notwithstanding the foregoing, (x) while an Event of Default under Section 10.1.
(a), 10.1.(e) or 10.1.(f) shall exist or (y) upon the vote of the Requisite
Lenders in the case of the existence of any Event of Default not described in
the foregoing clause (x), in each case, the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

 

(b)        Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

- 33 -


 

Section 2.5.  Number of Interest Periods.

 

There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

Section 2.7.  Prepayments.

 

(a)        Optional.  Subject to Section 4.4., the Borrower may prepay any Loan
at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least 3 Business Days prior written notice of the
prepayment of any Loan.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

 

(b)        Mandatory.

 

(i)         Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders, the amount of such excess.

 

(ii)        Equity Issuances.  No later than three Business Days following the
date of receipt by any Loan Party of the Net Proceeds of any Equity Issuance by
such Loan Party, the Borrower shall prepay the Obligations in an amount equal to
all such Net Proceeds; provided that the Borrower shall not be required to
prepay the Obligations with respect to (A) proceeds of Equity Issuances by a
Loan Party to another Loan Party, (B) proceeds of Equity Issuances of the REIT
Guarantor constituting the reinvestment of dividends paid by the REIT Guarantor
and (C) proceeds of Equity Issuances of the REIT Guarantor to members of
management, directors, officers and employees pursuant to employment agreements,
compensation or bonus plans, or employee stock or option plans of the REIT
Guarantor and its Subsidiaries not to exceed 3.0% of the total Equity Interests
issued and outstanding on the Agreement Date.

 

(iii)       Certain Transactions.  At any time that (A) Wells Fargo is the sole
Lender hereunder and (B) the amount of the Commitment of Wells Fargo is greater
than $25,000,000, no later than three Business Days following the date of
receipt by any Loan Party of the Net Proceeds of (x) any sale, conveyance,
sale-lease back or other disposition of, or (y) any financing, refinancing or
incurrence of any Indebtedness secured by, in reliance on the value of or
otherwise related to, any Property (other than any such transaction with respect
to the Hawks Cay Resort, Fairmont Sonoma Mission Inn & Spa or Courtyard San
Diego/Mission Valley), (1) the Borrower shall prepay the Obligations in an
amount equal to all such Net Proceeds and (2) the amount of the Commitment of
Wells Fargo shall be permanently reduced by an amount equal to the amount of
such prepayment.

 

(iv)       Application of Mandatory Prepayments.  Amounts paid under the
preceding subsections (b)(i) through (iii) shall be applied to pay all amounts
of principal outstanding on the Loans and any outstanding Reimbursement
Obligations pro rata in accordance with Section 3.2. and, solely in the case of
amounts paid under the preceding subsection (b)(i) and so long as an

 

- 34 -


 

Event of Default exists, subsection (b)(ii), if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations.  If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

 

(c)        No Effect on Derivatives Contracts.  No repayment or prepayment of
the Loans pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contracts entered into with respect to the
Loans.

 

Section 2.8.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.9.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than
11:00 a.m. Central time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

- 35 -


 

Section 2.10.  Notes.

 

(a)        Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed.  The Swingline Loans made by the
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the order of the Swingline Lender.

 

(b)        Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
evidenced by one or more accounts or records maintained by such Lender or and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)        Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.11.  Voluntary Reductions of the Revolving Commitments.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof (which may be conditioned upon the occurrence of a
specified liquidity event) and the amount of any such reduction (which in the
case of any partial reduction of the Revolving Commitments shall not be less
than $5,000,000 and integral multiples of $1,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given (unless conditioned upon the
occurrence of a specified liquidity event) and effective only upon receipt by
the Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Revolving Commitments below
$10,000,000 unless the Borrower is terminating the Revolving Commitments in
full.  Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction.  The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated.  The
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4.

 

- 36 -


 

Section 2.12.  Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Lenders extend the Termination Date by one year. 
The Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 90 days prior to the
current Termination Date, a written request for such extension (an “Extension
Request”).  The Administrative Agent shall notify the Lenders if it receives an
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (e):  (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the REIT Guarantor, the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (b) at least one
time during period from September 4, 2016 through September 4, 2017, the balance
of all outstanding Revolving Loans shall have equaled $0 for a period of no less
than 15 consecutive days, (c) the REIT Guarantor and the Borrower have been and
shall be, as applicable, in compliance with the covenants contained in clauses
(a) and (c) of Section 9.1., (d) if Wells Fargo is the sole Lender hereunder,
the amount of the Commitment of Wells Fargo shall be less than or equal to
$25,000,000 and (e) the Borrower shall have paid the Fees payable under
Section 3.5.(d).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from an Authorized Officer certifying the
matters referred to in the immediately preceding clauses (a), (b) and (c).

 

Section 2.13.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account, an amount of money equal to the amount of such excess.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.11. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments, the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

- 37 -


 

Section 2.15.  Increase in Revolving Commitments.

 

Subject to the approval of the Administrative Agent, at any time that the amount
of the Commitment of Wells Fargo is less than or equal to $25,000,000, the
Borrower shall have the right to request increases in the aggregate amount of
the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $50,000,000 (less the amount of any reductions of
the Revolving Commitments effected pursuant to Section 2.11. prior to such
date).  Each such increase in the Revolving Commitments must be an aggregate
minimum amount of $10,000,000 and integral multiples of $5,000,000 in excess
thereof.  The Administrative Agent, with the consent of Borrower, shall manage
all aspects of the syndication of such increase in the Revolving Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Revolving Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment or provide a new
Revolving Commitment, and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee.  If a
new Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Revolving Commitment, such Lender shall on the date it becomes a
Lender hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Lenders its
Revolving Commitment Percentage (determined with respect to the Lenders’
respective Revolving Commitments and after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to (A) the portion of the outstanding principal amount of
such Revolving Loans to be purchased by such Lender, plus (B) the aggregate
amount of payments previously made by the other Lenders under
Section 2.2.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans.  Effecting the increase of the Revolving Commitments under
this Section is subject to the following conditions precedent:  (x) no Default
or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower and any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z)  the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:  (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate, partnership, member or
other necessary action taken by the Borrower to authorize such increase and
(B) all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of
counsel(s) to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) new Revolving Notes executed by
the Borrower, payable to any new Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments, in the amount of such Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving

 

- 38 -


 

Commitments.  In connection with any increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.15. any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

Section 2.16.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)        Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)        Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so

 

- 39 -


 

distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(b), the first sentence of
3.5.(c), and 3.5.(d) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.11. shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with such respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) the Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.3., shall be
in accordance with their respective Revolving Commitment Percentages; and
(f) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.2., shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2. or
Section 10.5., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.

 

- 40 -

 


 

The Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)        Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)        Unused Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders an unused fee equal to the sum of the daily
amount by which the aggregate amount of the Revolving Commitments exceeds the
aggregate outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities multiplied by 0.25% per annum.  Such fee shall be computed on a
daily basis and payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement and on the Termination
Date or any earlier date of termination of the Revolving Commitments or
reduction of the Revolving Commitments to zero.  For the avoidance of doubt, for
purposes of calculating the unused fee, the outstanding principal balance of
Swingline Loans shall not be factored into the computation.

 

(c)        Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin for LIBOR Loans times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full; provided, however,
notwithstanding anything to the contrary contained herein, while any Event of
Default exists, such letter of credit fees shall accrue at the Post-Default
Rate.  In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
as set forth in the Fee Letter.  The fees provided for in this subsection shall
be nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit. 
The Borrower shall pay directly to the Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

 

(d)        Revolving Credit Extension Fee.  If the Borrower exercises its right
to extend the Termination Date in accordance with Section 2.12., the Borrower
agrees to pay to the Administrative

 

- 41 -


 

Agent for the account of each Lender a fee equal to 0.25% of the amount of such
Lender’s Revolving Commitment (whether or not utilized).  Such fee shall be due
and payable in full on the date the Administrative Agent receives the Extension
Request pursuant to such Section.

 

(e)        Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.3.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, unused fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

- 42 -


 

(a)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 12.6.

 

(b)        Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.2.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)        Certain Fees.

 

(i)         No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(ii)        Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5.(c) for any period during which that Lender is a Defaulting
Lender only to the extent

 

- 43 -


 

allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)       With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Bank and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

 

(d)        Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)        Cash Collateral, Repayment of Swingline Loans.

 

(i)         If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)        At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)       The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Bank
as herein provided, or that the total amount of such Cash Collateral is less
than the aggregate Fronting Exposure of the Issuing Bank with respect to Letters
of Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

- 44 -


 

(iv)       Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(v)        Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

(f)        Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(g)        New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(h)        Purchase of Defaulting Lender’s Commitment.  During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 12.5.(b).  In
connection with any such assignment, such Defaulting Lender shall

 

- 45 -


 

promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Assumption and, notwithstanding
Section 12.5.(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)        Issuing Bank.  For purposes of this Section, the term “Lender”
includes the Issuing Bank and the term “Applicable Law” includes FATCA.

 

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)        Payment of Other Taxes by the Borrower.  The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)        Indemnification by the Borrower.  The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient (other than any penalties resulting
from the gross negligence or willful misconduct of the Recipient) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, that if the Borrower reasonably
believes that such Taxes were not correctly or legally asserted, the Recipient
will use commercially reasonable efforts to cooperate with the Borrower to
obtain a refund of such Taxes (which shall be repaid to the Borrower in
accordance with Section 3.10.(h) so long as such efforts would not, in the sole
determination of the Recipient, result in any additional costs or expenses not
reimbursed by the Borrower or be otherwise disadvantageous to the Recipient.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect

 

- 46 -


 

thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation as Administrative Agent.

 

(f)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)        Status of Lenders.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

- 47 -


 

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)       an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(IV)      to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

- 48 -


 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)       Any Administrative Agent that (A) is a U.S. Person will deliver to
the Borrower, on or prior to the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), an electronic copy (or an original if requested by the Borrower) of
IRS Form W-9 certifying that such Administrative Agent is exempt from U.S.
federal backup withholding tax or (B) is not a U.S. Person will deliver to the
Borrower, on or prior to the date on which it becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower)
an electronic copy (or an original if requested by the Borrower) of (1) IRS
Form W-8IMY certifying that (x) it is a U.S. branch, (y) the payments it
receives for the account of others are not effectively connected income, and
(z) it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. Person with respect to such payments and (2) IRS Form W-8ECI.

 

Each Lender, the Issuing Bank and the Administrative Agent agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(h)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

- 49 -


 

(i)         Survival.  Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)        Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(b)        Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

 

(i)         subjects any Recipient to any Taxes (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes);

 

(ii)        imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

 

(iii)       imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

 

(c)        Lender’s Suspension of LIBOR Loans.  Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the

 

- 50 -

 


 

amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).

 

(d)        Additional Costs in Respect of Letters of Credit.  Without limiting
the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Issuing Bank of issuing (or any
Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by the Issuing Bank or any Lender hereunder in respect of any
Letter of Credit, then, upon demand by the Issuing Bank or such Lender, the
Borrower shall pay immediately to the Issuing Bank or, in the case of such
Lender, to the Administrative Agent for the account of such Lender, from time to
time as specified by the Issuing Bank or such Lender, such additional amounts as
shall be sufficient to compensate the Issuing Bank or such Lender for such
increased costs or reductions in amount.

 

(e)        Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; and provided further that the
Borrower shall not be required to compensate a Lender, the Issuing Bank or the
Administrative Agent pursuant to this Section 4.1. for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender, the Issuing Bank or the Administrative Agent, as the case may be,
notifies the Borrower of the Regulatory Change giving rise to such increased
costs or reductions, and of such Lender’s, the Issuing Bank’s or the
Administrative Agent’s intention to claim compensation therefor (except that, if
the Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
the Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Administrative Agent, the Issuing Bank or
such Lender, as the case may be, shall make all determinations of the effect of
any Regulatory Change in good faith and determinations by the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change made in good faith shall be conclusive and binding for all
purposes, absent manifest error.  The Borrower shall pay the Administrative
Agent, the Issuing Bank and or any such Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

- 51 -


 

(a)        the Administrative Agent shall determine (which determination shall
be conclusive) that reasonable and adequate means do not exist for the
ascertaining LIBOR for such Interest Period;

 

(b)        the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

 

(c)        the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
at the Borrower’s election, on the last day of each current Interest Period for
each outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a
Base Rate Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)        any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)        any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have

 

- 52 -


 

accrued on such LIBOR Loan for the remainder of the Interest Period at the rate
applicable to such LIBOR Loan, less (B) the amount of interest that would accrue
on the same LIBOR Loan for the same period if LIBOR were set on the date on
which such LIBOR Loan was repaid, prepaid or Converted or the date on which the
Borrower failed to borrow, Convert or Continue such LIBOR Loan, as applicable,
calculating present value by using as a discount rate LIBOR quoted on such
date.  Upon the Borrower’s request, the Administrative Agent shall provide the
Borrower with a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(i)         to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(ii)        all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Non-Consenting Lender, then, so long as
there does not then exist any Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of

 

- 53 -


 

payments previously made by the Affected Lender under Section 2.2.(j) that have
not been repaid, plus (z) any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Lender, or any other amount as may be
mutually agreed upon by such Affected Lender and Eligible Assignee.  Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders.  The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period
up to the date of replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)        The Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Administrative Agent:

 

(i)         counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)        Revolving Notes executed by the Borrower, payable to each applicable
Lender (but excluding any Lender that has requested that it not receive Notes)
and complying with the terms of Section 2.10.(a) executed by the Borrower;

 

(iii)       the Guaranty executed by each of the Guarantors initially to be a
party thereto;

 

- 54 -


 

(iv)       a payoff letter executed by WP Carey evidencing that the WP Carey
Credit Facility has been repaid in full and terminated;

 

(v)        opinions of Paul Hastings LLP, counsel to the Borrower and the other
Loan Parties, and Venable, LLP, special Maryland counsel to the REIT Guarantor,
addressed to the Administrative Agent and the Lenders and covering all matters
customary for financings of this type;

 

(vi)       the certificate or articles of incorporation or formation, articles
of organization, certificate of limited partnership, declaration of trust or
other comparable organizational instrument (if any) of each Loan Party
certified, with respect to the Borrower, as of a recent date by the Secretary of
State of the state of formation of such Loan Party and with respect to the REIT
Guarantor, by an authorized officer of the REIT Guarantor as being true and
complete and in full force and effect as of the Effective Date;

 

(vii)      a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(viii)     a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(ix)       copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(x)        a Disbursement Instruction Agreement effective as of the Agreement
Date; and

 

(xi)       such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)        there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Borrower and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(c)        no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) result in a Material Adverse Effect or
(ii) restrain or enjoin, impose materially burdensome conditions on, or
otherwise

 

- 55 -


 

materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(d)        the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound; and

 

(e)        the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.14. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing, and in the
case of the issuance of a Letter of Credit the Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit.  Each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Administrative Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, the Borrower shall be deemed to have represented to the Administrative
Agent and the Lenders at the time any Loan is made or any Letter of Credit is
issued that all conditions to the making of such Loan or issuing of such Letter
of Credit contained in this Article V. have been satisfied or otherwise waived
in accordance with the terms hereof.  Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders that the conditions precedent for initial
Loans set forth in Sections 5.1. and 5.2. that have not previously been waived
by the Lenders in accordance with the terms of this Agreement have been
satisfied.

 

- 56 -


 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

(a)        Organization; Power; Qualification.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)        Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the REIT
Guarantor setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary of the REIT Guarantor, (ii) each Person holding
any Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Person is an Excluded
Subsidiary.  As of the Agreement Date, except as disclosed in such Schedule,
(A) each of the REIT Guarantor, the Borrower and their respective Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.

 

(c)        Authorization of Loan Documents and Borrowings.  The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder.  The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

 

- 57 -


 

(d)        Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate in any material respect any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any material indenture, agreement or other instrument to
which the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties.

 

(e)        Compliance with Law; Governmental Approvals.  Each of the Borrower,
the other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
any non-compliances which, and Governmental Approvals the failure to possess
which, could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(f)        Title to Properties; Liens.  Schedule 6.1.(f) is, as of the Agreement
Date, a complete and correct listing of all Properties owned by the Borrower,
each other Loan Party and each other Subsidiary.  Each of the Borrower, each
other Loan Party and each other Subsidiary has good, marketable and legal title
to, or a valid leasehold interest in, its respective assets.

 

(g)        Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) of each of the Borrower, the other Loan Parties and the other
Subsidiaries, and if such Indebtedness is secured by any Lien, the name of the
Property securing such Indebtedness.  As of the Agreement Date, the Borrower,
the other Loan Parties and the other Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness. .

 

(h)        Material Contracts.  Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts.  As of the
Agreement Date, each of the Borrower, the other Loan Parties and the other
Subsidiaries that are parties to any Material Contract has performed and is in
compliance with all of the terms of such Material Contract to the extent that
the noncompliance therewith would give any other party thereto the right to
terminate such Material Contract.

 

(i)         Litigation.  Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (or, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary except for strikes, slow downs, work
stoppages, walkouts and other labor disputes which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(j)         Taxes.  All federal, state and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all

 

- 58 -


 

federal, state and other material taxes, assessments and other governmental
charges or levies upon, each Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit.  All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)        Financial Statements.  The Borrower has made available to each Lender
copies of (i) the audited consolidated balance sheet of the REIT Guarantor and
its consolidated Subsidiaries for the fiscal year ended December 31, 2014, and
the related audited consolidated statements of operations, shareholders’ equity
and cash flow for the fiscal years ended on such dates, with the opinion thereon
of PricewaterhouseCoopers LLP, and (ii) the unaudited consolidated balance sheet
of the REIT Guarantor and its consolidated Subsidiaries for the fiscal quarter
ended September 30, 2015, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow of the REIT Guarantor and its
consolidated Subsidiaries for the three fiscal quarter period ended on such
date.  Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the REIT Guarantor and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).  Neither the REIT Guarantor
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.

 

(l)         No Material Adverse Change; Solvency.  Since December 31, 2014,
there has been no event, change, circumstance or occurrence that could
reasonably be expected to have a Material Adverse Effect.  Each of the Borrower,
the other Loan Parties and the other Subsidiaries, taken as a whole, are
Solvent.

 

(m)       Operating Statements.  Each of the operating summaries pertaining to
each of the Properties delivered by the Borrower to the Administrative Agent in
accordance with Section 8.4.(d) fairly presents in all material respects the Net
Operating Income of each such Property for the period then ended.

 

(n)        ERISA.

 

(i)         Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has

 

- 59 -


 

occurred which would cause the loss of its reliance on each Qualified Plan’s
favorable determination letter or opinion letter.

 

(ii)        With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)       Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o)        Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, except where such default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p)        Environmental Laws.  Each of the Borrower, each other Loan Party and
each other Subsidiary: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (x) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect.  None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any

 

- 60 -

 


 

analogous state or local law.  To the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

 

(q)        Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)        Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)        Affiliate Transactions.  Except as permitted by Section 9.11. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.  Pursuant to a resolution of the board of
directors of W.P. Carey Inc. (“WP Carey”), WP Carey was authorized to lend up to
$110,000,000 of revolving credit on an unsecured basis to the Borrower on or
before December 31, 2015 (the “WP Carey Credit Facility”).  The Borrower
represents, warrants and covenants that no borrowings by the Borrower under the
WP Carey Credit Facility are outstanding.

 

(t)         Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses.  To the knowledge of the Responsible Officers of the
Borrower, no material claim has been asserted by any Person with respect to the
use of any such Intellectual Property by the Borrower, any other Loan Party or
any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property.  To the knowledge of the
Responsible Officers of the Borrower, the use of such Intellectual Property by
the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

(u)        Business.  As of the Agreement Date, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of development,
construction, acquisition, ownership and operation of hotel properties, together
with other business activities incidental, ancillary, complementary or
reasonable related thereto.

 

(v)        Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

- 61 -


 

(w)       Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than general economic or industry
information and financial projections, estimates, budgets and other forward
looking statements) furnished to the Administrative Agent, the Issuing Bank or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
when taken as a whole, complete and correct in all material respects, and did
not contain any untrue statement of a material fact, or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  All financial
projections prepared by or on behalf of the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions, it being understood that such financial projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the control of the Loan Parties and their
respective Subsidiaries, that no assurance can be given that any particular
financial projections will be realized, that actual results may differ from
projected results and that such differences may be material.

 

(x)        Not Plan Assets; No Prohibited Transactions.  None of the assets of
the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(y)        Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of the
REIT Guarantor, the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers, employees and agents
(i) is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et
seq., as amended (the “Trading with the Enemy Act”) or (ii) is in violation of
(A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or executive order relating thereto, including without limitation, Executive
Order No. 13224, effective as of September 24, 2001 relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (C) the Patriot Act
(collectively, the “Anti-Terrorism Laws”).  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the REIT Guarantor, the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects.  None of the REIT Guarantor, Borrower or any Subsidiary is,
or derives any of its assets or operating income from investments in or
transactions with, a Sanctioned Person and, to the knowledge of the Borrower,
none of the respective directors, officers, employees or agents of the Borrower
or any of its Subsidiaries is a Sanctioned Person.

 

(z)        REIT Status.  The REIT Guarantor qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the REIT Guarantor to maintain
its status as a REIT.

 

(aa)      Funds from Operations.  As of the date of the most recent financial
statements furnished pursuant to Sections 8.1. and 8.2., the Funds From
Operations of the Borrower and its Subsidiaries for the period of twelve
consecutive fiscal months then ended were sufficient to pay all Restricted
Payments

 

- 62 -


 

made during such period and neither the REIT Guarantor nor the Borrower has
relied upon Loans in order to make such Restricted Payments.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All written statements contained in any certificate, financial statement or
other instrument delivered by or on behalf of any Loan Party or any other
Subsidiary to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such written statement made in or in connection with any
amendment thereto or any written statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of any Loan
Party prior to the Agreement Date and delivered to the Administrative Agent or
any Lender in connection with the underwriting or closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Termination Date is effectuated pursuant to Section 2.12., the date on which
any increase of the Revolving Commitments is effectuated pursuant to
Section 2.15. and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law.

 

The REIT Guarantor and the Borrower shall comply, and shall cause each other
Loan Party and each other Subsidiary to comply, and REIT Guarantor and the
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts to cause all other Persons
occupying, using or present on the Properties to comply, with all Applicable
Law, including the obtaining of all Governmental Approvals, the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
The advisor of the REIT Guarantor maintains in full force and effect policies
and procedures designed to ensure compliance by the REIT Guarantor and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

- 63 -


 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all material tangible properties, ordinary wear and tear and condemnation and
casualty events excepted.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.  Such insurance shall, in
any event, include terrorism coverage if required by the Administrative Agent.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state taxes and
all other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in the
presence of an officer of the Borrower if an Event of Default does not then
exist), all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice.  The Borrower shall be obligated to reimburse the
Administrative Agent and the Lenders for their reasonable, documented costs and
expenses incurred in connection with the exercise of their rights

 

- 64 -


 

under this Section only if such exercise occurs while a Default or Event of
Default exists.  The Borrower hereby authorizes and instructs its accountants to
discuss the financial affairs of the Borrower, any other Loan Party or any other
Subsidiary with the Administrative Agent or any Lender.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries.  The Borrower shall
only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans.  The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.  No
proceeds of any Loan or any Letter of Credit will be used directly or, to the
knowledge of the REIT Guarantor or the Borrower, indirectly in any manner which
would violate Anti-Corruption Laws, Anti-Terrorism Laws or applicable Sanctions.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws and Governmental Approvals related thereto except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with all terms and
conditions of all Material Contracts to which it is a party to the extent that
the failure to comply therewith would permit any other party thereto to
terminate such Material Contract.

 

Section 7.12.  REIT Status.

 

The REIT Guarantor shall maintain its status as, and election to be treated as,
a REIT under the Internal Revenue Code.

 

- 65 -


 

Section 7.13.  Guarantors.

 

Within 45 days (or such longer period as agreed to by the Administrative Agent
in its sole discretion) of any Person becoming a Wholly Owned Subsidiary (other
than an Excluded Subsidiary) after the Agreement Date, the Borrower shall
deliver to the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items that would have been delivered under
subsections (iv) through (viii) and (xi) of Section 5.1.(a) and under
Section 5.1.(e) if such Subsidiary had been a Wholly Owned Subsidiary on the
Agreement Date.  Within 45 days (or such longer period as Agreed to by the
Administrative Agent in its sole discretion) of any Excluded Subsidiary that is
a Wholly Owned Subsidiary ceasing to be an Excluded Subsidiary, such Subsidiary
shall comply with the provisions of this Section.

 

Section 7.14.  Post-Closing Matters.

 

(a)        On the Effective Date, the Borrower shall pay to the Administrative
Agent all Fees due and payable under Section 3.5. on such date, together with
all other fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders, including without limitation, the
fees and expenses of counsel to the Administrative Agent for which the Borrower
has received an invoice at least two Business Days prior to the Agreement Date;
and

 

(b)        Within 10 days after the Effective Date, the Borrower shall provide
to the Administrative Agent the certificate or articles of incorporation or
formation of the REIT Guarantor certified as of a recent date by the Secretary
of State of the State of Maryland.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the REIT Guarantor), the
unaudited consolidated balance sheet of the REIT Guarantor and its Subsidiaries
as at the end of such period and the related unaudited consolidated statements
of operations, stockholders’ equity and cash flows of the REIT Guarantor and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by a Responsible Officer of the
REIT Guarantor, in his or her opinion, to present fairly, in accordance with
GAAP and in all material respects, the consolidated financial position of the
REIT Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the REIT Guarantor), the audited consolidated balance sheet
of the REIT Guarantor and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of operations, stockholders’ equity
and cash flows of the REIT Guarantor and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by a Responsible
Officer

 

- 66 -


 

of the REIT Guarantor, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the financial position of the REIT
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of
PricewaterhouseCoopers LLP or any other independent certified public accountants
of recognized national standing acceptable to the Administrative Agent, whose
report shall not be subject to (i) any “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the REIT Guarantor by a Responsible Officer
of the REIT Guarantor (a) setting forth in reasonable detail as of the end of
such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the REIT Guarantor and the Borrower were in
compliance with the covenants contained in Section 9.1.; and (b) stating that no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)        Promptly upon receipt thereof, copies of all reports, if any,
submitted to the REIT Guarantor or its Board of Directors by its independent
public accountants including, without limitation, any management report solely
to the extent that such reports are publicly available;

 

(b)        Within 5 Business Days after the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

 

(c)        Promptly upon the written request of the Administrative Agent or any
Lender, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)        Within 45 days after the end of the first, second and third fiscal
quarter of the Borrower and within 90 days after the end of the fiscal year of
the Borrower, an operating summary with respect to each Property, including
without limitation, a quarterly and year-to-date statement of Net Operating
Income and a leasing/occupancy status report together with a current rent roll
for such Property, but only to the extent such information is not included with
the most recently delivered Compliance Certificate;

 

(e)        No later than 60 days before the end of each fiscal year of the
Borrower ending prior to the Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail, including in the
case of the cash flow budgets, excess operating cash flow, availability under
this Agreement, unused availability under committed development loans, unfunded
committed equity and any other committed sources of funds, as well as, cash
obligations for acquisitions, unfunded development costs, capital expenditures,
debt service, overhead, dividends, maturing Property loans, hedge settlements
and other anticipated uses of cash. The foregoing shall be accompanied by pro
forma calculations, together with detailed assumptions, required to establish
whether or not the REIT Guarantor and the Borrower, and when appropriate their
consolidated

 

- 67 -


 

Subsidiaries, will be in compliance with the covenants contained in
Sections 9.1. and at the end of each fiscal quarter of the next succeeding
fiscal year;

 

(f)        No later than 30 days after the end of each fiscal year of the
Borrower ending prior to the Termination Date, a property budget for each
Property for the coming fiscal year of the Borrower, together with applicable
investment memorandums;

 

(g)        If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of an Authorized Officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;

 

(h)        To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

 

(i)         A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party within
5 Business Days after the effectiveness thereof; provided, however, if such
amendment is not adverse to the interests of the Lenders, then such amendments
may be provided with the first Compliance Certificate delivered after any such
amendment;

 

(j)         Prompt notice of the occurrence of any Default or Event of Default;
event under any Material Contract that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

 

(k)        Prompt notice of any event constituting a breach of a Material
Contract by the Borrower, any other Loan Party or any other Subsidiary, which
breach (with the passage of time, the giving of notice, or otherwise), would
permit a counterparty to such Material Contract to terminate such Material
Contract;

 

(l)         Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

 

(m)       Any written notification of a material violation of any Applicable Law
or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority;

 

(n)        Within 45 days after the end of the first, second and third fiscal
quarter of the Borrower and within 90 days after the end of the fiscal year of
the Borrower, notice of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the REIT Guarantor (which notice may be included in the Compliance Certificate
delivered at such time);

 

(o)        Promptly upon the request of the Administrative Agent, evidence of
the REIT Guarantor’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail reasonably satisfactory to the Administrative Agent;

 

- 68 -


 

(p)        Promptly, upon each request, information identifying the Borrower as
a Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;

 

(q)        Promptly, and in any event within 3 Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv), in
each case, to the extent such event, whether individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

 

(r)        Promptly upon the request of the Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding;

 

(s)        To the extent the Borrower, any Loan Party or any other Subsidiary is
aware of the same, prompt notice of any matter that has had, or which could
reasonably be expected to have, a Material Adverse Effect; and

 

(t)         From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition or results of operations of the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)        Documents required to be delivered pursuant to the Loan Documents may
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender (other than Wells Fargo Bank) that
has notified the Administrative Agent and the Borrower that it cannot or does
not want to receive electronic communications.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered 24 hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m. Central time on
the opening of business on the next business day for the recipient.  The
Administrative Agent shall have no obligation to request the delivery of or to

 

- 69 -


 

maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

(b)        Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the REIT Guarantor and the Borrower
shall comply, and shall cause each of their Subsidiaries to comply, with the
following covenants, as applicable:

 

Section 9.1.  Financial Covenants.

 

(a)        Maximum Leverage Ratio.  Commencing with the fiscal quarter ending
March 31, 2016, the REIT Guarantor shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.65 to 1.00 at any time.

 

(b)        Minimum Tangible Net Worth.  The REIT Guarantor shall not permit
Tangible Net Worth at any time to be less than $680,798,000.

 

(c)        Minimum Fixed Charge Coverage Ratio.  Commencing with the fiscal
quarter ending March 31, 2016, the REIT Guarantor shall not permit the ratio of
(i) Adjusted EBITDA of the REIT Guarantor and its Subsidiaries for the period of
twelve consecutive fiscal months most recently ended to (ii) Fixed Charges of
the REIT Guarantor and its Subsidiaries for such period, to be less than
(x) 1.50 to

 

- 70 -


 

1.00 as of the last day of such period if such period ends on or before
December 31, 2016 or (y) 1.75 to 1.00 as of the last day of each such period
ending after such date.

 

(d)                              Floating Rate Indebtedness.  The REIT Guarantor
and the Borrower shall not, and shall not permit any Subsidiary to, incur,
assume or suffer to exist Floating Rate Indebtedness in an aggregate outstanding
principal amount in excess of 30.0% of Total Indebtedness at any time.

 

Section 9.2.  Unsecured Indebtedness.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or
Subsidiary to, incur any Unsecured Indebtedness other than the Obligations,
Customary Unsecured Indebtedness and trade payables incurred in the ordinary
course of business of such Person no more than 90 days past due.

 

Section 9.3.  Investments.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or
Subsidiary to, make any Investments other than:

 

(a)                               Investments in Wholly Owned Subsidiaries;

 

(b)                              cash and Cash Equivalents;

 

(c)                               Investments in Persons (other than Wholly
Owned Subsidiaries) not to exceed in the aggregate 40.0% of Total Asset Value at
any time; provided that Investments in Carey Watermark Investors 2 Incorporated,
a Maryland corporation, shall not be subject to the foregoing restriction so
long as such Person is under common Control with the Borrower;

 

(d)                              interest rate swaps, foreign exchange
transactions, and other Derivatives Contracts in the ordinary course of business
and not for speculative purposes;

 

(e)                               Investments received in satisfaction of
judgments or in settlements of debt or compromises of obligations incurred in
the ordinary course of business;

 

(f)                                any Investment consisting of prepaid
expenses, negotiable instruments held for collection and lease, endorsements for
deposit or collection in the ordinary course of business, utility or workers
compensation, performance and similar deposits entered into as a result of the
operations of the business in the ordinary course of business;

 

(g)                               licenses and sublicenses of patents,
trademarks, copyrights and other intellectual property in the ordinary course of
business;

 

(h)                              any acquisitions, sales, transfers or other
dispositions of assets, mergers, consolidations or other fundamental changes to
the extent permitted under Section 9.7.; and

 

(i)                                  loans or advances to employees, officers or
directors of the REIT Guarantor or any of its Subsidiaries in the ordinary
course of business for travel, relocation and related expenses; provided that
the aggregate amount of all such loans and advances does not exceed $25,000 at
any time outstanding.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section, such amount shall be deemed to be the amount of such
Investment when made, purchased or acquired less any

 

- 71 -


 

amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

Section 9.4.  Dividends and Other Restricted Payments.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or
Subsidiary to, declare or make any Restricted Payment; provided, however, that
the REIT Guarantor, the Borrower and its Subsidiaries may declare and make the
following Restricted Payments so long as no Default or Event of Default exists
at the time of the making of such Restricted Payment or would result therefrom:

 

(a)                               the Borrower may pay cash distributions to the
REIT Guarantor and other holders of partnership interests in the Borrower with
respect to any fiscal year ending during the term of this Agreement to the
extent necessary for the REIT Guarantor to distribute, and the REIT Guarantor
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the greater of (i) the amount required to be distributed for the REIT
Guarantor to remain in compliance with Section 7.12. or (ii) commencing with the
fiscal quarter ending March 31, 2016 through and including the fiscal quarter
ending September 30, 2016, 100% of Funds From Operation for the period of twelve
consecutive months and, commencing with the fiscal quarter ending December 31,
2016 and for each fiscal quarter thereafter, 95% of Funds From Operation for the
period of twelve consecutive months, in each case, tested at the end of each
applicable fiscal quarter;

 

(b)                              the Borrower may pay cash distributions to the
REIT Guarantor and other holders of partnership interests in the Borrower with
respect to any fiscal year ending during the term of this Agreement to the
extent necessary for the REIT Guarantor to distribute, and the REIT Guarantor
may so distribute cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;

 

(c)                               Subsidiaries may pay Restricted Payments to
the Borrower or any other Subsidiary; and

 

(d)                              the Borrower may distribute Available Cash (as
defined in the Borrower Partnership Agreement) to the Special General Partner
(as defined in the Borrower Partnership Agreement) in accordance with the terms
of the Borrower Partnership Agreement.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the REIT Guarantor and other holders of partnership interests
in the Borrower with respect to any fiscal year to the extent necessary for the
REIT Guarantor to distribute, and the REIT Guarantor may so distribute, an
aggregate amount not to exceed the minimum amount necessary for the REIT
Guarantor to remain in compliance with Section 7.12.  If a Default or Event of
Default specified in Section 10.1.(a), Section 10.1.(f) or
Section 10.1.(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the REIT Guarantor and the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to the Borrower or any Subsidiary that is a Guarantor.

 

Section 9.5.  Negative Pledge on Equity Interests.

 

The REIT Guarantor and the Borrower shall not, and shall not permit any other
Subsidiary to, create, assume, incur, permit or suffer to exist any Lien on any
partnership interests or other Equity Interests of the Borrower or any other
Subsidiary of the REIT Guarantor (other than any Excluded Subsidiary), now owned
or hereafter acquired, except for (i) Permitted Liens of the types described in

 

- 72 -


 

clauses (a) and (f) of the definition of such term and (ii) the Liens existing
on the Agreement date and described on Schedule 9.5.

 

Section 9.6.  Restrictions on Intercompany Transfers.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (a) pay dividends
or make any other distribution on any of such Subsidiary’s capital stock or
other equity interests owned by the Borrower or any Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Loan Party; (c) make loans or
advances to the Borrower or any Subsidiary; or (d) transfer any of its property
or assets to the Borrower or any Subsidiary; other than (i) with respect to
clauses (a) through (d) those encumbrances or restrictions contained in (A) any
Loan Document or (B) obligations restricting the sale or other transfer of
assets pursuant to “tax protection” or similar agreements entered into with
limited partners or members of the Borrower or of any Subsidiary of the REIT
Guarantor, or, (ii) with respect to clause (d), (A) restrictions contained in
any agreement relating to the sale of assets pending sale or relating to Secured
Indebtedness to the extent such Secured Indebtedness is permitted hereunder and
(B) customary provisions restricting assignment of any agreement entered into by
the Borrower, any other Loan Party or any other Subsidiary in the ordinary
course of business.

 

Section 9.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or any
other Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
the assets of any other Person; provided, that:

 

(i)                                  (A) any Subsidiary may merge or consolidate
with a Loan Party so long as such Loan Party is the survivor and (B) any
Subsidiary that is not a Loan Party may merge or consolidate with another
Subsidiary that is not a Loan Party;

 

(ii)                              (A) any Subsidiary may sell, transfer or
dispose of its assets to a Loan Party and (B) any Subsidiary that is not (and is
not required to be) a Loan Party may sell, transfer or dispose of its assets to
any Subsidiary that is not a Loan Party;

 

(iii)                          any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default exists or would result therefrom;

 

(iv)                          any Loan Party and any other Subsidiary may,
directly or indirectly, sell, lease or otherwise transfer, whether by one or a
series of transactions, assets in an aggregate amount not to exceed $100,000,000
during the term of this Agreement (including capital stock or other securities
of Subsidiaries) to any other Person, so long as, in each case, (A) the Borrower
shall have given the Administrative Agent at least five Business Days’ prior
written notice of such sale, lease or other transfer; (B) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without

 

- 73 -


 

limitation, a Default or Event of Default resulting from a breach of
Section 9.1. and (C) at the time the Borrower gives notice pursuant to
clause (A) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing compliance by the Loan
Parties with the financial covenants contained in Section 9.1., after giving
effect to such sale, lease or other transfer;

 

(v)                              any Loan Party and any other Subsidiary may,
directly or indirectly, acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation, in each
case, in which a Loan Party is the surviving Person): (A) the assets of any
other Person where the total consideration (including earnouts, working capital
adjustments and other deferred consideration due after the closing of such
acquisition) for such asset acquisition is less than $100,000,000 so long as
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, including,
without limitation, a Default or Event of Default resulting from a breach of
Section 9.1. and (B) the assets of any Person where the total consideration
(including earnouts, working capital adjustments and other deferred
consideration due after the closing of such acquisition) is greater than
$100,000,000, so long as (1) the Borrower shall have given the Administrative
Agent and the Lenders at least five Business Days’ prior written notice of such
acquisition; (2) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 9.1. and (3) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent for distribution to each of the Lenders a
Compliance Certificate, calculated on a pro forma basis, evidencing compliance
by the Loan Parties with financial covenants contained in Section 9.1., after
giving effect to such acquisition;

 

(vi)                          the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(vii)                      the Borrower, the other Loan Parties and the other
Subsidiaries may make any Investment permitted under Section 9.3;

 

(viii)                  the Borrower, the other Loan Parties and the other
Subsidiaries may dispose of letters of credit and/or bank guarantees (and/or the
rights thereunder) to banks or other financial institutions in the ordinary
course of business in exchange for cash and/or Cash Equivalents;

 

(ix)                          the Borrower, the other Loan Parties and the other
Subsidiaries may provide or allow for the (A) termination of leases and licenses
in the ordinary course of business, (B) expiration of any option agreement in
respect of any real or personal property and (C) surrender or waiver of
contractual rights or the settlement, release or surrender of contractual rights
or other litigation claims (including in tort), in each case in the ordinary
course of business and so long as such termination, disposition, expiration or
surrender could not, individually or in the aggregate, result in a Material
Adverse Effect;

 

(x)                              the Borrower, the other Loan Parties and the
other Subsidiaries may dispose of property subject to casualty, foreclosure,
eminent domain or condemnation proceedings (including in lieu thereof or any
similar proceeding);

 

- 74 -


 

(xi)                          the Borrower, the other Loan Parties and the other
Subsidiaries may dispose of Investments in joint ventures or any Subsidiary that
is not a Wholly-Owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements;

 

(xii)                      the Borrower, the other Loan Parties and the other
Subsidiaries may make dispositions, discounting or forgiveness of accounts
receivable in the ordinary course of business or in connection with the
collection or compromise thereof;

 

(xiii)                  the Borrower, the other Loan Parties and the other
Subsidiaries may make dispositions of (A) surplus, obsolete, used or worn out
property or other property that, in the reasonable judgment of the Borrower, is
(1) no longer useful in its business (or in the business of any of its
Subsidiaries) or (2) otherwise economically impracticable to maintain and
(B) any assets acquired in connection with the acquisition of another Person or
a division or line of business of such Person which the Borrower reasonably
determines are surplus assets;

 

(xiv)                  the Borrower, the other Loan Parties and the other
Subsidiaries may dispose of Cash Equivalents or other assets that were Cash
Equivalents when the original Investment was made, in each case, for the fair
market value thereof; and

 

(xv)                      the Borrower, the other Loan Parties and the other
Subsidiaries may provide or allow for the liquidation or dissolution of any
Subsidiary (other than the Borrower) or change in form of entity of any
Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form (A) is in the best interests of the Borrower and
(B) is not materially disadvantageous to the Lenders and, in the case of a
liquidation or dissolution of any Subsidiary, if such Subsidiary was a Loan
Party, another Loan Party receives any assets of such dissolved or liquidated
Subsidiary or if such Subsidiary was not a Loan Party, another Subsidiary
receives the assets of such dissolved or liquidated Subsidiary.

 

Further, no Loan Party nor any Subsidiary shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

 

Section 9.8.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.9.  Fiscal Year.

 

The REIT Guarantor shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.10.  Modifications of Organizational Documents and Material Contracts.

 

The REIT Guarantor and Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, amend, supplement, restate or otherwise modify
or waive the application of any

 

- 75 -


 

provision of its certificate or articles of incorporation or formation, by-laws,
operating agreement, declaration of trust, partnership agreement or other
applicable organizational document if such amendment, supplement, restatement or
other modification (a) is adverse to the interest of the Administrative Agent,
the Issuing Bank or the Lenders or (b) could reasonably be expected to have a
Material Adverse Effect.  The REIT Guarantor and the Borrower shall not enter
into, and shall not permit any Subsidiary or other Loan Party to enter into, any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.11.  Transactions with Affiliates.

 

The REIT Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the REIT Guarantor, the Borrower,
such other Loan Party or such other Subsidiary and upon fair and reasonable
terms which are no less favorable to the REIT Guarantor, the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(s) if a Default or Event of Default exists or
would result therefrom.  The Borrower shall not borrow any funds under the WP
Carey Credit Facility and will not request an extension of the maturity date of
such facility or any other credit accommodations from WP Carey during the term
of this Agreement.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                               Default in Payment.  The Borrower shall fail
to pay when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) (i) the principal
of any of the Loans or any Reimbursement Obligation, (ii) any interest on any of
the Loans, Reimbursement Obligations or L/C Disbursements, or any Fee payable by
the Borrower or (iii) other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment obligation owing by such Loan Party under any Loan Document
to which it is a party, and solely in the case of the foregoing clause (ii),
such failure shall continue for a period of three Business Days and solely in
the case of the foregoing clause (iii), such failure shall continue for a period
of five Business Days.

 

(b)                              Default in Performance.

 

(i)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 7.14. or Article IX.;

 

(ii)                              Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Article VIII. and such failure shall continue for a
period of five Business Days; or

 

- 76 -


 

(iii)                          Any Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section, and in the case of this subsection (b)(ii) only, such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent.

 

(c)                               Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other written statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, the Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made.

 

(d)                              Indebtedness Cross-Default.

 

(i)                                  The Borrower, any other Loan Party or any
other Subsidiary shall fail to make any payment when due and payable (in each
case beyond any applicable grace period) in respect of any Indebtedness (other
than the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of $100,000,000 or more
(“Material Indebtedness”); or

 

(ii)                              (x) The maturity of any Material Indebtedness
shall have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Material Indebtedness or (y) any Material Indebtedness shall
have been required to be prepaid, repurchased, redeemed or defeased prior to the
stated maturity thereof; provided that this clause (ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder and such Indebtedness is repaid contemporaneously with such
sale or transfer; or

 

(iii)                          Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property securing such Indebtedness if such sale or transfer is permitted
hereunder and such Indebtedness is repaid contemporaneously with such sale or
transfer; or

 

(iv)                          There occurs an “Event of Default” under and as
defined in any Derivatives Contract as to which the Borrower, any Loan Party or
any other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Borrower or any of its Subsidiaries is an “Affected
Party” (as defined therein) and, in each case, Indebtedness in amount in excess
of $50,000,000 is owing by the Borrower, any Loan Party or any other Subsidiary
thereunder.

 

- 77 -


 

(e)                               Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any other Subsidiary shall:  (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(f)                                Involuntary Bankruptcy Proceeding.  A case or
other proceeding shall be commenced against the Borrower, any other Loan Party
or any other Subsidiary in any court of competent jurisdiction seeking: 
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

 

(g)                               Revocation of Loan Documents.  Any Loan Party
shall (or shall attempt to) disavow, revoke or terminate any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).

 

(h)                              Judgment.   A judgment or order for the payment
of money or for an injunction or other non-monetary relief shall be entered
against the Borrower, any other Loan Party, or any other Subsidiary by any court
or other tribunal and (i) such judgment or order shall continue for a period of
30 days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order (to the
extent not adequately covered by self-insurance (if applicable) or by insurance
as to which a third party insurance company has been notified and not denied
coverage) exceeds, individually or together with all other such judgments or
orders entered against the Borrower, any other Loan Party or any other
Subsidiary, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)                                  Attachment.  A warrant, writ of attachment,
execution or similar process shall be issued against any property of the
Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $50,000,000 in amount and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of 30
days; provided, however, that if a bond has been issued in favor of the claimant
or other Person obtaining such warrant, writ, execution or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or

 

- 78 -


 

subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower, any other Loan Party or any other Subsidiary.

 

(j)                                  ERISA.

 

(i)                                  Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $50,000,000; or

 

(ii)                              The “benefit obligation” of all Plans exceeds
the “fair market value of plan assets” for such Plans by more than $50,000,000,
all as determined, and with such terms defined, in accordance with FASB ASC 715.

 

(k)                              Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                  Change of Control.

 

(i)                                  Any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35.0% of the total
voting power of the then outstanding voting stock of the Borrower; or

 

(ii)                              During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Borrower (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of the Borrower was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                               Acceleration; Termination of Facilities.

 

(i)                                  Automatic.  Upon the occurrence of an Event
of Default specified in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of,
and all accrued interest on, the Loans and the Notes at the time outstanding,
(B) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Letter of Credit Collateral Account and (C) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

 

- 79 -


 

(ii)                              Optional.  If any other Event of Default shall
exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.

 

(b)                              Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                               Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                              Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)                               Remedies in Respect of Specified Derivatives
Contracts and Specified Cash Management Agreements.  Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider and Specified Cash Management Bank shall have the right, with prompt
notice to the Administrative Agent, but without the approval or consent of or
other action by the Administrative Agent, the Issuing Bank or the Lenders, and
without limitation of other remedies available to such Specified Derivatives
Provider or Specified Cash Management Bank, as applicable, under contract or
Applicable Law, to undertake any of the following:  (a) in the case of a
Specified Derivatives Provider, to declare an event of default, termination
event or other similar event under any Specified Derivatives Contract and to
create an “Early Termination Date” (as defined therein) in respect thereof,
(b) in the case of a Specified Derivatives Provider, to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off amounts among such contracts,
(c) in the case of a Specified Derivatives Provider, to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider and (d) to prosecute any
legal action against the Borrower, any Loan Party or other Subsidiary to enforce
or collect net amounts owing to such Specified Derivatives Provider or Specified
Cash Management Bank, as applicable, pursuant to any Specified Derivatives
Contract or Specified Cash Management Agreement, as applicable.

 

- 80 -


 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

 

(a)                               to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Bank and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                              to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                               to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest on the Swingline Loans;

 

(d)                              to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause (d) payable to
them;

 

(e)                               to payment of that portion of the Guaranteed
Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                to payment of that portion of the Guaranteed
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations, other Letter of Credit Liabilities and payment obligations then
owing under Specified Derivatives Contracts and Specified Cash Management
Agreements, ratably among the Lenders, the Issuing Bank, the Specified
Derivatives Providers

 

- 81 -


 

and the Specified Cash Management Banks in proportion to the respective amounts
described in this clause (f) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and

 

(g)                               the balance, if any, after all of the
Guaranteed Obligations have been indefeasibly paid in full, to the Borrower or
as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Cash Management Agreements and Specified Derivatives Contracts shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Specified Cash
Management Bank or Specified Derivatives Provider, as the case may be.  Each
Specified Cash Management Bank or Specified Derivatives Provider not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI. for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                               As collateral security for the prompt payment
in full when due of all Letter of Credit Liabilities and the other Obligations,
the Borrower hereby pledges and grants to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Letter of Credit Collateral Account and the balances from time to
time in the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Letter of Credit Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Issuing Bank as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

 

(b)                              Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                               If a drawing pursuant to any Letter of Credit
occurs on or prior to the expiration date of such Letter of Credit, the Borrower
and the Lenders authorize the Administrative Agent to use the monies deposited
in the Letter of Credit Collateral Account to reimburse the Issuing Bank for the
payment made by the Issuing Bank to the beneficiary with respect to such
drawing.

 

- 82 -


 

(d)                              If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                               So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.2.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                The Borrower shall pay to the Administrative
Agent from time to time such fees as the Administrative Agent normally charges
for similar services in connection with the Administrative Agent’s
administration of the Letter of Credit Collateral Account and investments and
reinvestments of funds therein.

 

Section 10.7.  Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

Section 10.8.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower,

 

- 83 -


 

perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein.  In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 10.9.  Rights Cumulative.

 

(a)                               Generally.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders under this Agreement and
each of the other Loan Documents, of the Specified Derivatives Providers under
the Specified Derivatives Contracts, and of the Specified Cash Management Banks
under the Specified Cash Management Agreements, shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank, the Lenders, the Specified Derivatives
Providers and the Specified Cash Management Banks may be selective and no
failure or delay by any such Lender Party in exercising any right shall operate
as a waiver of it, nor shall any single or partial exercise of any power or
right preclude its other or further exercise or the exercise of any other power
or right.

 

(b)                              Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Bank; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) the Issuing Bank or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank or Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider or Specified Cash Management Bank from exercising the
rights and remedies that inure to its benefit under any Specified Derivatives
Contract or Specified Cash Management Agreement, as applicable, (iv) any Lender
from exercising setoff rights in accordance with Section 12.3. (subject to the
terms of Section 3.3.), or (v) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (ii),
(iv) and (v) of the preceding proviso and subject to Section 3.3., any Lender
may, with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by

 

- 84 -


 

the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs the Administrative Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article VIII. that the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender, a Specified Derivatives Provider or a Specified Cash Management
Bank, as the case may be, under this Agreement, any other Loan Document, any
Specified Derivatives Contract or any Specified Cash Management Agreement, as
the case may be, as any other Lender, Specified Derivatives Provider or any
Specified Cash Management Bank and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity.  Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Bank, the other Lenders, any Specified Derivatives
Providers or any Specified

 

- 85 -


 

Cash Management Banks.  Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement, any Specified Derivatives Contract or any Specified Cash
Management Agreement, or otherwise without having to account for the same to the
Issuing Bank, the other Lenders, any Specified Derivatives Providers or any
Specified Cash Management Banks.  The Issuing Bank and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval.

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for

 

- 86 -


 

any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders Parties in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, reasonable out-of-pocket costs and expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Revolving Commitment Percentage (determined as of the time that
the applicable reimbursement is sought) of any out-of-pocket expenses (including
the reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification

 

- 87 -


 

hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other Obligations and the termination
of this Agreement.  If the Borrower shall reimburse the Administrative Agent for
any Indemnifiable Amount following payment by any Lender to the Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately

 

- 88 -


 

preceding sentence, and shall have accepted such appointment, within 30 days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as the Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of the Issuing Bank and the Swingline Lender
hereunder and under the other Loan Documents and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for all Letters of Credit issued
by the Resigning Lender as Issuing Bank outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or make other arrangements satisfactory
to the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit.  After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

Each of the Arranger and any other Lender now or hereafter provided with a title
of “syndication agent”, “documentation agent” or other similar title under this
Agreement (each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

Section 11.10.  Specified Derivatives Contracts and Specified Cash Management
Agreements.

 

No Specified Cash Management Bank or Specified Derivatives Provider that obtains
the benefits of Section 10.5. by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Loan Document other than in its capacity as a Lender and, in
such case,

 

- 89 -


 

only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Specified Cash Management
Agreements and Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Cash Management Agreements and
Specified Derivatives Contracts, together with such supporting documentation as
the Administrative Agent may request, from the applicable Specified Cash
Management Bank or Specified Derivatives Provider, as the case may be.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

CWI OP, LP

50 Rockefeller Plaza
New York, New York 10020

Attention:  Jeff Zomback

Telecopy Number:                           212-492-8922

Telephone Number:                   212-492-1159

Email:        jzomback@wpcarey.com

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

301 S. College St. 4th Floor

Charlotte, NC 28202

Attn:  Anand Jobanputra

Telecopier:                          704-715-1289

Telephone:                          704-383-4013

 

with a copy to

 

Wells Fargo Bank, National Association

301 S. College St. 4th Floor

Charlotte, NC 28202

Attn:  Dan Ellowitch

Telecopier:                          704-715-1289

Telephone:                          704-715-9311

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Winston-Salem Loan Center

MAC D4000-030

1 West Fourth Street, 3rd Floor

Winston-Salem, NC  27101

 

- 90 -


 

Attn:  Anne F. Hutchinson

Telecopier:                          866-588-0565

Telephone:                          336-747-8116

 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

301 S. College St. 4th Floor

Charlotte, NC 28202

Attn:  Anand Jobanputra

Telecopier:                          704-715-1289

Telephone:                          704-383-4013

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
all costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable and documented
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents, including the

 

- 91 -


 

reasonable fees and disbursements of their respective external counsel and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent, the Issuing Bank and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding; provided, that the fees and
expenses of external legal counsel shall be limited to (w) one external counsel
for the Administrative Agent, (x) one external counsel for all other Lenders,
(y) solely in the case of an actual or potential conflict of interest,
additional conflicts counsel as necessary and (z) if necessary under the
circumstances, one local counsel in any relevant jurisdiction to the
Administrative Agent and the Lenders, taken as a whole in each such relevant
jurisdiction.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

- 92 -


 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                               EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                              EACH OF THE BORROWER AND THE REIT GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST EITHER OF THE BORROWER OR THE REIT GUARANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                               EACH OF THE REIT GUARANTOR AND THE BORROWER
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND

 

- 93 -


 

COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. 
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF, THE BORROWER SHALL BE
DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

 

(d)                              THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                           in the case of an assignment of the entire
remaining amount of an assigning Lender’s Revolving Commitment and/or the Loans
at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                            in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is

 

- 94 -


 

specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it.

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned.

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)                           the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                            the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment if such assignment is to a
Person that is not already a Lender with a Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; and

 

(C)                            the consent of the Issuing Bank and the Swingline
Lender shall be required for any assignment in respect of a Revolving
Commitment.

 

(iv)                          Assignment and Assumption; Notes.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                          No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

- 95 -


 

(vii)                      Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                              Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties

 

- 96 -


 

hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty, in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                               Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

- 97 -


 

(g)                               USA Patriot Act Notice; Compliance.  In order
for the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                               Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

 

(b)                              Additional Lender Consents.  In addition to the
foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                  increase (or reinstate) the Commitments of
a Lender or subject a Lender to any additional obligations without the written
consent of such Lender;

 

(ii)                              reduce the principal of, or interest that has
accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required (x) for the waiver of
interest payable at the Post-Default Rate, retraction of the imposition of
interest at the Post-Default Rate and amendment of the definition of
“Post-Default Rate” and (y) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

 

(iii)                          reduce the amount of any Fees payable to a Lender
without the written consent of such Lender;

 

(iv)                          modify the definitions of “Termination Date”
(except in accordance with Section 2.12.) or “Revolving Commitment Percentage”,
otherwise postpone any date fixed for, or forgive, any payment of principal of,
or interest on, any Loans or for the payment of Fees or any other Obligations
owing to the Lenders, or extend the expiration date of any Letter of Credit
beyond the Termination Date, in each case, without the written consent of each
Lender;

 

(v)                              modify the definition of “Revolving Commitment
Percentage” or amend or otherwise modify the provisions of Section 3.2. without
the written consent of each Lender;

 

- 98 -


 

(vi)                          amend this Section or amend the definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section without the written consent of
each Lender;

 

(vii)                      modify the definition of the term “Requisite Lenders”
or modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Lender;

 

(viii)                  release any Guarantor from its obligations under the
Guaranty without the written consent of each Lender; or

 

(ix)                          amend, or waive the Borrower’s compliance with,
Section 2.14. without the written consent of each Lender.

 

(c)                               Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.3. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.2.
or the obligations of the Issuing Bank under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Issuing Bank.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider or a Specified Cash Management Bank in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider or a Specified
Cash Management Bank shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider or such Specified Cash
Management Bank, as applicable.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue to exist until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

 

(d)                              Technical Amendments.  Notwithstanding anything
to the contrary in this Section 12.6., if the Administrative Agent and the
Borrower have jointly identified an ambiguity, omission, mistake or defect in
any provision of this Agreement or an inconsistency between provisions of this
Agreement, the

 

- 99 -


 

Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank.  Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract or Specified Cash
Management Agreement) or any action or proceeding relating to any Loan Document
(or any Specified Derivatives Contract or Specified Cash Management Agreement)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, the Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the consent of the Borrower. 
Notwithstanding the foregoing, the Administrative Agent, the Issuing Bank and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent, the Issuing Bank or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, the Issuing Bank or such Lender.  As used in this Section,
the term

 

- 100 -


 

“Information” means all information received from the Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Bank on a nonconfidential
basis prior to disclosure by the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)        The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Issuing Bank, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any external counsel for any Indemnified Party), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Borrower, any other Loan Party or any other Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable fees of
external attorneys and consultants; provided, however, (A) such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnified
Party and or (y) arise solely from disputes among Indemnified Parties and not
arising out of any act or omission of the REIT Guarantor, the Borrower or any of
their Affiliates (other than any proceeding against Wells Fargo solely in its
capacity or in fulfilling its role as the Administrative Agent or Lead Arranger
or similar role hereunder) and (B) in the case of legal fees and expenses, the
Borrower’s reimbursement obligations hereunder shall be limited to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one external counsel to the Indemnified Parties (other than in connection with a
dispute among Indemnified Parties resulting from claims against the
Administrative Agent or a Lead Arranger in its capacity or in fulfilling its
role as an administrative agent or arranger or any similar role under this
Agreement and the other Loan Documents) and, if reasonably necessary, a single
local counsel for the Indemnified Parties in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional

 

- 101 -


 

counsel in each relevant jurisdiction to the affected Indemnified Parties
similarly situated and taken as a whole.

 

(b)        If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(c)        The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers and Specified Cash Management Banks, as applicable.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.2.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be

 

- 102 -


 

effectively delivered by facsimile, in portable document format (“PDF”) or other
similar electronic means).  It shall not be necessary that the signature of, or
on behalf of, each party, or that the signature of all persons required to bind
any party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

Section 12.17.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 

- 103 -


 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

 

[Signatures on Following Pages]

 

- 104 -


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

CWI OP, LP

 

 

 

By:

Carey Watermark Investors Incorporated,

 

 

its general partner

 

 

 

 

 

   By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

 

Title:

Treasurer

 

 

 

 

 

 

REIT GUARANTOR:

 

 

 

CAREY WATERMARK INVESTORS INCORPORATED

 

 

 

 

 

   By:

/s/ Jeff Zomback

 

 

 

Name:

Jeff Zomback

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


 

[Signature Page to Credit Agreement with CWI OP, LP]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, as Swingline Lender, as Issuing Bank and as a Lender

 

 

 

 

 

 

By:

 /s/ Anand J. Jobanputra

 

 

 

Name:

Anand J. Jobanputra

 

 

 

Title:

Senior Vice President

 

                               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[End Signatures]

 


 

SCHEDULE I

 

Revolving Commitments

 

 

Lender

 

Revolving
Commitment Amount

 Wells Fargo Bank, National Association

 

$50,000,000

 TOTAL

 

$50,000,000

 


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 


 

EXHIBIT B

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 


 

EXHIBIT C

 

FORM OF GUARANTY

 


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 


 

EXHIBIT I

 

FORM OF SWINGLINE NOTE

 


 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 


 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 


 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 


 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 